Citation Nr: 1646787	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  15-10 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES 


1.  Entitlement to service connection for respiratory disability, claimed as asthma, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, or in the alternative, as secondary to service-connected nephropathy with hypertension associated with diabetes mellitus, type II.

3.  Entitlement to an effective date earlier than July 19, 2009 for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The claims were previously remanded by the Board in August 2014 and July 2015.  


FINDING OF FACT

On June 23, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, St. Louis, Missouri, that the appellant died in June 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board was informed in June 2016 of the Veteran's death in June 2016.  Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  
38 C.F.R. § 3.1010 (b)(2015).


ORDER

The issue of entitlement to service connection for respiratory disability, claimed as asthma, to include as secondary to service-connected diabetes mellitus, type II is dismissed. 

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, or in the alternative, as secondary to service-connected nephropathy with hypertension associated with diabetes mellitus, type II is dismissed.  

The issue of entitlement to an effective date earlier than July 19, 2009 for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is dismissed. 



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


